Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

1. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I. Claims 1, 9, 18, 21, 26, 31-33, 40-42, 47, 48, 50, 52, 59, and 64, drawn to a method of modulating the levels of total afucosylated (TAF) glycoforms of a recombinant glycosylated protein produced by glycosylation-competent cells in a cell culture, comprising (i) maintaining the cell culture at an initial set point pH for an initial cell culture period and (ii) ceasing to maintain the cell culture at the initial set point pH after the initial cell culture period, wherein the initial pH is selected from a pH that is greater than about 6.50 and less than 7.5, and wherein the initial cell culture period is about 4 days to about 6 days.
II. Claims 2 and 7, drawn to a method of modulating the levels of total afucosylated (TAF) glycoforms of a recombinant glycosylated protein produced by glycosylation-competent cells in a cell culture, comprising maintaining the cell culture at an initial set point pH for an initial cell culture period, wherein the initial cell culture period is the time after inoculation during which the cell culture has a viable cell density (VCD) that is less than or about 6.5 x 106 cells per mL, wherein the initial set point pH is greater than about 6.50 and less than 7.5.
III. Claim 3, drawn to a composition comprising a glycosylated protein and total afucosylated (TAF) glycoforms thereof, wherein the glycosylated protein and TAF glycoforms thereof are produced by glycosylation-competent cells in a cell culture, wherein the cell culture was maintained at an initial set point pH for an initial cell culture period, wherein the initial pH was greater than about 6.5 and less than 7.5, and wherein the initial cell culture period was about 4 days to about 6 days or the time after inoculation during which the cell culture has a viable cell density (VCD) that is less than or about 6.5 x 106 cells per mL.
2. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons:
Invention Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. 
Invention Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising a glycosylated protein and total afucosylated (TAF) glycoforms thereof and method of producing the same, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2013/114164 A1. WO 2013/114164 A1 teaches that a method for obtaining a recombinant glycoprotein composition comprising increased afucosylation content comprising culturing CHO cells expressing an anti-CD20 antibody at pH7.05 until reaching a viable cell density of 2.0 x 106 cells /ml. Thereafter, the pH of the culture medium is raised to 7.2, which resulted in an increase in afucosylation (Example 2, Figs. 1-2). 
Accordingly, Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Thus, unity of invention is lacking and restriction is appropriate.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17 (I). 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 5, 202